 



Exhibit 10.1
AMENDMENT TO
EMPLOYMENT AGREEMENT
     This Amendment (this “Amendment”) is made effective as of June 15, 2007,
and is entered into by and between Replidyne, Inc. (the “Company”), and Ken
Collins (“Employee”) and, together with the Company, the “Parties”).
RECITALS
     WHEREAS, the Company and Employee are parties to that certain Employment
Agreement dated April 3, 2006 (the “Employment Agreement”);
     WHEREAS, in order to reflect the final terms and conditions related to
Employee’s change in control benefits and certain other changes to the
Employment Agreement, the Parties desire to amend certain terms of the
Employment Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
AGREEMENT

1.   All capitalized terms used but not defined herein shall have the meanings
assigned to them in the Employment Agreement.   2.   The introductory paragraph
of the Employment Agreement is hereby amended and restated to reflect this
Amendment, and will now read in its entirety as follows:

     This Employment Agreement (the “Agreement”) is made as of this 3rd day of
April, 2006, and amended effective June 15, 2007, by and between Replidyne,
Inc., (the “Company”), and Ken Collins (“Employee”) (collectively, the
“Parties”).
     Whereas, the Company wishes to continue to employ Employee and to assure
itself of the continued services of Employee on the terms set forth herein;
     Whereas, Employee wishes to be so employed under the terms set forth
herein;
     Whereas, Employee and the Company are parties to that certain Amended and
Restated Executive Employment Agreement dated February 20, 2002;
     Whereas, the Parties desire to amend and restate the Executive Employment
Agreement to reflect certain additional and revised terms of Employee’s
employment; and

 



--------------------------------------------------------------------------------



 



     Whereas, the Parties intend that this Agreement, as amended, shall
supersede and replace any similar agreements that presently exist or may have
previously existed between the Parties regarding the terms of Employee’s
employment with the Company.

3.   Section 10(d) of the Employment Agreement is amended and restated to read
in its entirety as follows:

     (d) Termination by the Company without Cause or for Good Reason. In the
event Employee’s employment is terminated without Cause (as defined herein) or
due to death or disability (as provided in Section 10(a)) or Employee resigns
for Good Reason (as defined herein) and upon the execution of a Release by
Employee and written acknowledgment of Employee’s continuing obligations under
the Proprietary Information Agreement, Employee shall be entitled to receive the
equivalent of eighteen (18) months of his Base Salary as in effect immediately
prior to the termination date, payable on the same basis and at the same time as
previously paid and subject to employment tax withholdings and deductions,
commencing on the first regularly scheduled pay date following the Effective
Date of the Release. Provided that Employee is eligible for and timely elects
continuation of his health insurance pursuant to COBRA, for a period of eighteen
(18) months following a termination without Cause, the Company shall also
reimburse Employee for the cost of COBRA premiums to be paid in order for
Employee to maintain medical insurance coverage that is substantially equivalent
to that which Employee received immediately prior to the termination provided,
however, that the Company’s obligation to pay Employee’s COBRA premiums will
cease immediately in the event Employee becomes eligible for group health
insurance during the eighteen (18) month period, and Employee hereby agrees to
promptly notify the Company if he becomes eligible to be covered by group health
insurance in such event (the salary continuation and COBRA reimbursement are
collectively referred to as the “Severance Benefits”).

4.   Section 10(f) of the Employment Agreement is amended and restated to read
in its entirety as follows:

     (f) Definition of Good Reason. Employee may voluntarily terminate
Employee’s employment for “Good Reason” by notifying the Company in writing,
within thirty (30) days after the occurrence of one of the following events
taken without Employee’s consent, that Employee intends to terminate Employee’s
employment for Good Reason on the thirtieth (30th) day following the Company’s
receipt of Employee’s notice, if the Company has not cured the event that gives
rise to Good Reason before the end of such thirty (30) day period: (i) a
reduction in Employee’s Base Salary, bonus (if any) or benefits that would
materially diminish the aggregate value of Employee’s total compensation and
benefits; (ii) the assignment to Employee of duties that are substantially and
materially inconsistent with the position held by Employee prior to the Change
in Control and that are not a reasonable advancement of Employee’s position
within the Company; or (iii) a material change in geographic location (more than
50

2



--------------------------------------------------------------------------------



 



miles) from Employee’s current principal place of performing services on behalf
of the Company.

4.   Section 11(b) of the Employment Agreement is amended and restated to read
in its entirety as follows:

     (b) Change of Control Termination. If within the thirteen (13) months
immediately following a Change in Control or the one (1) month immediately
preceding a Change in Control: (i) Employee is involuntarily terminated by the
Company (or its successor entity) other than for Cause or (ii) Employee
voluntarily terminates his employment with the Company (or its successor entity)
for Good Reason (either constituting a “Change of Control Termination”), and in
each case Employee signs a Release and written acknowledgment of Employee’s
continuing obligations under the Proprietary Information Agreement, Employee
shall be entitled to receive the Severance Benefits set forth in
Paragraph 10(d). In addition, the Company will vest all of the shares subject to
the options and such vesting shall occur upon the occurrence of the Change of
Control in the case of a Change of Control Termination occurring prior to the
Change in Control or upon termination in the case of a Change of Control
Termination occurring after the Change of Control. All other terms and
conditions set forth in the options, the Plan, and the applicable stock option
agreements shall remain in full force and effect.
Employee shall also be eligible to receive a bonus equal to the average of
Employee’s annual bonus for the two years prior to such Change in Control
Termination multiplied by 1.5 to be paid at the same time as bonuses are paid
pursuant to the Company’s policy.

5.   Section 12 of the Employment Agreement is amended and restated to read in
its entirety as follows:

12. Deferred Compensation. Severance Benefits and Change of Control Severance
Benefits pursuant to Sections 10(d) and 11(b) above, to the extent of payments
made from the date of termination of Executive’s employment through March 15 of
the calendar year following such termination, are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations and thus payable pursuant to the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations; to the extent such
payments are made following said March 15, they are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations made upon an involuntary termination from service and payable
pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to the
maximum extent permitted by said provision, with any excess amount being
regarded as subject to the distribution requirements of Section 409A(a)(2)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”), including, without
limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that payment
to Executive be delayed until 6 months after Executive’s separation from service

3



--------------------------------------------------------------------------------



 



if Executive is a “specified employee” within the meaning of the aforesaid
section of the Code at the time of such separation from service.

6.   Except as set forth above, the Employment Agreement, as amended, shall
remain in full force and effect in accordance with its terms.   7.   This
Amendment may be executed in one or more counterparts, each of which shall be
deemed an original and all of which together shall be considered one and the
same agreement.   8.   This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of Colorado applicable to
contracts made and to be performed entirely within such state.   9.   This
Amendment shall be effective upon its execution by each of the Company and
Employee.

[Remainder of page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
and year first written above.

                  /s/ Kenneth J. Collins       Kenneth J. Collins             
REPLIDYNE, INC.
      By:   /s/ Mark Smith         Name:   Mark Smith        Title:   Chief
Financial Officer     

5